DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/14/2022  As directed by the amendment: claims 1, 2, 10, 11, 15, 16, 18, and 20 have been amended, claims 17 and 19 have been cancelled, and claims 21 and 22 have been added.  Thus, claims 1 – 16, 18, and 20 – 22 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that Sullivan does not teach that the inner annular ring having a surface area of 1 – 5 mm2 the first contact surface and the second contact surface have a combined surface area of about 15 – 50 mm2.  However, Sullivan discloses in paragraph [0046] that the skin contact surface of the device has a surface area for contacting the skin of about 4 – 70 mm2 and in paragraph [0088] that the inner ring has a surface area of about 3 – 5 mm2.
Regarding claim 2, Applicant argued that Sullivan does not teach that the inner annular ring having a radial width of 0.8 to 1.2 mm and a surface area of 3.5 – 3.7 mm2.  Examiner notes that the radial width of the inner annular ring and the surface area are result effective variables since Sullivan discloses that the width and height of the skin contact surface surrounding the cannula can be configured to provide greater control of depth of penetration by the cannula.  Sullivan further discloses a range of radial width and surface area of the inner annular ring that is similar to the claimed range of radial width and surface area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said inner annular ring has a radial width of 0.8 to 1.2 mm and surface area of 3.5 to 3.7 mm2, for the purpose of providing greater control of depth of penetration by the cannula, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 6, Applicant argued that Sullivan does not disclose the inner annular ring having a curved distal surface and a surface area of 1 – 5 mm2.  However, Sullivan teaches the surface area as seen in claim 1 and paragraph [0089] discloses that the distal surface of the inner ring can have a radius of curvature that is greater or smaller than the radius of curvature of the outer ring (se also Figures 23 – 24).
Regarding claim 10, Sullivan teaches that wherein said inner annular ring extending from a distal surface and has an axial distal face with a radial width to define said first contact surface to contact the surface of the skin during insertion of the cannula into the skin of the patient (as shown in Figures 23 and 24 and discussed in paragraphs [0084] – [0089]), and said combined surface area is 15 to 35 mm2 (paragraph [0046] discloses surface area for contacting skin is about 5.0 mm2 to about 70.0 mm2).
Sullivan further teaches that the annular recess 220 can have a radial width of about 0.6 to 1.4 mm (paragraph [0087]).  The radial width of the annular recess can also be understood as the distance between the inner annular ring and outer annular ring
Examiner notes that the distance between the inner annular ring and the outer annular ring, and the surface area of the outer annular ring are result effective variables since Sullivan discloses that the width and height of the skin contact surface surrounding the cannula can be configured to provide greater control of depth of penetration by the cannula.  Sullivan further discloses a range of the distance between the inner annular ring and the outer annular ring, and the surface area of the outer annular ring that is similar to the claimed range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said outer annular ring has a surface area of 10 – 25 mm2 and said inner annular ring and outer annular ring are axially spaced 0.3 to 0.7 mm, for the purpose of providing greater control of depth of penetration by the cannula, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 16, Sullivan teaches that said contact surface having a first portion (218) surrounding said cannula and forming an inner annular ring (as shown in Figure 23, paragraph [0084]) forming a first contact surface having a surface area of about 1-5 mm2 (paragraph [0088]) and a second portion (216) surrounding and spaced radially outward from said first portion forming an outer annular ring (as shown in Figure 23, paragraph [0084]) forming a second contact surface, and an annular recess (220) extending between said inner annular ring and said outer annular ring (as shown in Figures 23 and 24 and discussed in paragraphs [0084] and [0085]), where said first contact surface and second contact surface have a combined surface area of about 15-50 mm2 and provide consistent delivery over a range of insertion forces as shown in Figures 23 and 24 (paragraphs [0088] and [0046]) disclose the inner ring with a surface area of 3 – 5 mm2 and the combined surface area of the first contact surface and the second contact surface is about 4 – 70 mm2).
See rejections below for more details.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 03/14/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 9, 11 – 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan (U.S. 2018/0021526) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sullivan teaches a needle hub configured for coupling to a pen needle delivery device (paragraph [0045], Figure 3), said needle hub comprising 
a body (body of needle hub 200 as shown in Figures 23 and 24) with a proximal end and a distal end as shown in Figures 23 and 24, 
said proximal end configured for coupling to the pen needle delivery device (paragraph [0045]), 
and a post (210) extending from said distal end of said body as shown in Figures 23 and 24; 
and a cannula (232) coupled to and extending from said post as shown in Figures 23 and 24;
 said post having a contact surface for contacting the surface of the skin of a patient upon insertion of said cannula into the skin of the patient (distal face 212 including ring 216 and ring 218 as discussed in paragraph [0084]), 
said contact surface having a first portion (218) surrounding said cannula and forming an inner annular ring (as shown in Figure 23, paragraph [0084]) forming a first contact surface having a surface area of about 1-5 mm2 (paragraph [0088]) and a second portion (216) surrounding and spaced radially outward from said first portion forming an outer annular ring (as shown in Figure 23, paragraph [0084]) forming a second contact surface, and an annular recess (220) extending between said inner annular ring and said outer annular ring (as shown in Figures 23 and 24 and discussed in paragraphs [0084] and [0085]), where said first contact surface and second contact surface have a combined surface area of about 15-50 mm2 and provide consistent delivery over a range of insertion forces as shown in Figures 23 and 24 (paragraphs [0088] and [0046]) disclose the inner ring with a surface area of 3 – 5 mm2 and the combined surface area of the first contact surface and the second contact surface is about 4 – 70 mm2).
Regarding claim 3, Sullivan teaches that said first contact surface is positioned to contact the skin of the patient upon insertion of said cannula deforming the surface of the skin and where second contact surface contacts the skin upon deflection of the skin contacting said first contact surface, specifically the depth of recess 82 relative to the width or diameter of the contact surface 68 enables the skin to deform by the insertion pressure while controlling the depth of penetration of cannula 20 (paragraphs [0067] and [0084]),
Regarding claim 4, Sullivan teaches that said contact surface of said needle hub has a substantially conical configuration with an axial height complementing said combined surface area to enable said cannula to penetrate the skin at a predetermined depth.  Examiner notes that contact surface 212 along with the hub 200 both having a conical configuration as shown in Figures 23 and 24 and discussed in paragraphs [0058] and [0066].
Regarding claim 5, Sullivan teaches that said cannula has a length and gauge complementing the axial height of said and combined surface area to enable said cannula to penetrate the skin to a predetermined depth (as discussed in paragraphs [0045] and [0088], specifically the depth of recess 82 relative to the width or diameter of the contact surface 68 enables the skin to deform by the insertion pressure while controlling the depth of penetration of cannula 20).
Regarding claim 6, Sullivan teaches that the first contact surface has a curved surface (paragraph [0089] discloses that the distal surface of the inner ring can have a radius of curvature that is greater or smaller than the radius of curvature of the outer ring) adjacent the cannula having a diameter of 2 mm to 3 mm (paragraph [0088] discloses the diameter of the first contact area), and the second contact surface has an outer diameter of about 5.0 to 7.0 mm (paragraph [0090] disclose the diameter of the second contact area).
Regarding claim 7, Sullivan teaches that said contact surface of said post has a substantially convex surface extending between a peripheral outer edge of said post and said cannula (as discussed in paragraphs [0010], [0066], and [0083], specifically the needle hub has in various embodiments of the invention can have a convex distal axial surface for contacting the skin during needle insertion and drug delivery)
Regarding claim 8, Sullivan teaches that said first contact surface surrounding said cannula has a radius of curvature complementing the radius of curvature of said second contact surface (as shown in Figure 24 and discussed in paragraphs [0067], [0084], and [0086]).
Regarding claim 9, Sullivan teaches that said cannula has a length of about 3.5 to about 8.0 mm (paragraph [0046] discloses that the cannula in this embodiment has a length of about 4.0 mm to about 6.0 mm to penetrate the skin to a depth and skin layer for delivering the drug, and particularly insulin, to the most efficient depth of the skin).
Regarding claim 11, Sullivan teaches that said inner annular ring and outer annular ring are aligned in a continuous curve as shown in Figures 23 and 24.
Regarding claim 12, Sullivan teaches that said recessed portion (220) has a continuous convex surface aligned with said axial face of said inner cone shaped member and axial face of said outer ring as shown in Figures 23 and 24 and discussed in paragraphs [0086] and [0087]).
Regarding claim 13, Sullivan teaches that said recess has a depth of about 0.4 to 1.0 mm (paragraph [0087] discloses that the annular recess can have a depth of about 0.3 to about 0.7 mm and typically about 0.5 mm).
Regarding claim 14, Sullivan teaches that said inner cone shaped member and said outer annular ring are spaced apart about 2-3 mm and where said contact surface has a diameter of about 5-8 mm (the radial widths of face 224 and 226 are about 0.3 – 0.7 mm while the annular recess 220 has a radial width about 0.6-1.4mm as discloses in paragraph [0087] and therefore the outer annular ring 224 and the inner cone shaped member are spaced apart about 2 – 3 mm).  Paragraph [0009] also discloses that wherein the hub has a distal face having a diameter in a range of 3.0 mm to 9.5 mm.
Regarding claim 15, Sullivan teaches that said inner annular ring and said outer annular ring have a combined surface area of about 15-35 mm2, specifically the needle hub can have a contact surface area of about 5-50 mm2 as discussed in paragraph [0010].
Regarding claim 16, Sullivan teaches a method for injecting a medication to a subject, comprising providing a pen body having a medication compartment (14) and a distal end configured for receiving a pen needle (Figure 3), the pen needle
a body (body of needle hub 200 as shown in Figures 23 and 24) with a proximal end and a distal end as shown in Figures 23 and 24, 
said proximal end configured for coupling to the pen needle delivery device (paragraph [0045]), 
and a post (210) extending from said distal end of said body as shown in Figures 23 and 24; 
and a cannula (232) coupled to and extending from said post as shown in Figures 23 and 24;
 said post having a contact surface for contacting the surface of the skin of a patient upon insertion of said cannula into the skin of the patient (distal face 212 including ring 216 and ring 218 as discussed in paragraph [0084]), 
said contact surface having a first portion (218) surrounding said cannula and forming an inner annular ring (as shown in Figure 23, paragraph [0084]) forming a first contact surface having a surface area of about 1-5 mm2 (paragraph [0088]) and a second portion (216) surrounding and spaced radially outward from said first portion forming an outer annular ring (as shown in Figure 23, paragraph [0084]) forming a second contact surface, and an annular recess (220) extending between said inner annular ring and said outer annular ring (as shown in Figures 23 and 24 and discussed in paragraphs [0084] and [0085]), where said first contact surface and second contact surface have a combined surface area of about 15-50 mm2 and provide consistent delivery over a range of insertion forces as shown in Figures 23 and 24 (paragraphs [0088] and [0046]) disclose the inner ring with a surface area of 3 – 5 mm2 and the combined surface area of the first contact surface and the second contact surface is about 4 – 70 mm2).
and inserting said cannula into the skin of the subject where the first and second contact surfaces contact the subject's skin to limit depressing and deforming of the skin to control the depth of penetration of the cannula (specifically the convex surface has a height and a width to control the deformation of the skin during the insertion of the cannula to inhibit the cannula from penetrating the skin to a depth deeper than intended while ensuring the penetration to the desired depth as discussed in paragraph [0012]).
Regarding claim 18, Sullivan teaches that said annular recess portion has a continuous convex bottom surface concentric with said inner annular ring and outer annular ring as shown in Figures 23 and 24.
Regarding claim 20, Sullivan teaches that said inner annular ring has a substantially planar surface (top surface of element 218) surrounding said cannula and extending in a plane substantially perpendicular to an axis of said cannula (Figure 24), and where said outer annular ring forms a continuous convex surface extending between a peripheral edge of said post and a peripheral outer edge of said planar surface (Figure 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. 2018/0021526).
Regarding claim 2, Sullivan teaches claim 1 as seen above.
Sullivan also teaches that said inner annular ring (218) and said outer annular ring (216) are spaced apart about 2 – 3 mm (paragraphs [0087] and [0088] discloses that the inner ring can have a diameter of about 2 – 4 mm while the distal face 212 can have a diameter of 6 – 8 mm) discloses that the inner ring can have  to form said annular recess (220) between said first contact surface and said second contact surface as shown in Figures 23 and 24 and discussed in paragraph [0085]).
Sullivan further teaches that said inner annular ring has a radial width of 2.0 – 4.0 mm and surface area of 3 to 5 mm2(paragraph [0088]).
However, Sullivan does not teach that said inner annular ring has a radial width of 0.8 to 1.2 mm and surface area of 3.5 to 3.7 mm2.
Examiner notes that the radial width of the inner annular ring and the surface area are result effective variables since Sullivan discloses that the width and height of the skin contact surface surrounding the cannula can be configured to provide greater control of depth of penetration by the cannula (paragraph [0045]).  Sullivan further discloses a range of radial width and surface area of the inner annular ring that is similar to the claimed range of radial width and surface area (paragraph [0088]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said inner annular ring has a radial width of 0.8 to 1.2 mm and surface area of 3.5 to 3.7 mm2, for the purpose of providing greater control of depth of penetration by the cannula, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 10, Sullivan teaches claim 1 as seen above.
Sullivan also teaches that wherein said inner annular ring extending from a distal surface and has an axial distal face with a radial width to define said first contact surface to contact the surface of the skin during insertion of the cannula into the skin of the patient (as shown in Figures 23 and 24 and discussed in paragraphs [0084] – [0089]), and said combined surface area is 15 to 35 mm2 (paragraph [0046] discloses surface area for contacting skin is about 5.0 mm2 to about 70.0 mm2).
Sullivan further teaches that the annular recess 220 can have a radial width of about 0.6 to 1.4 mm (paragraph [0087]).  The radial width of the annular recess can also be understood as the distance between the inner annular ring and outer annular ring
However, Sullivan does not specify that said outer annular ring has a surface area of 10 – 25 mm2 and said inner annular ring and outer annular ring are axially spaced 0.3 to 0.7 mm.
Examiner notes that the distance between the inner annular ring and the outer annular ring, and the surface area of the outer annular ring are result effective variables since Sullivan discloses that the width and height of the skin contact surface surrounding the cannula can be configured to provide greater control of depth of penetration by the cannula (paragraph [0045]).  Sullivan further discloses a range of the distance between the inner annular ring and the outer annular ring, and the surface area of the outer annular ring that is similar to the claimed range (paragraphs [0087], [0088]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said outer annular ring has a surface area of 10 – 25 mm2 and said inner annular ring and outer annular ring are axially spaced 0.3 to 0.7 mm, for the purpose of providing greater control of depth of penetration by the cannula, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claims 21 and 22, Sullivan teaches claim 16 as seen above.
Sullivan further teaches that said inner annular ring has a radial width of 0.3 – 0.7 mm and surface area of 3 to 5 mm2 (paragraphs [0087] and [0088]), and said outer annular ring has a radial width of 0.3 – 0.7 mm and total surface area of 5 – 70 mm2 (paragraphs [0087] and [0046])  
However, Sullivan does not teach that said inner annular ring has a radial width of 0.8 to 1.2 mm mm and a surface area of 3 to 5 mm2, and said outer annular ring has a radial width of 1.2 – 1.7 mm and a surface area of 14 – 16 mm2.
Examiner notes that the radial width of the inner annular ring, outer annular ring and the surface area of the outer annular ring are result effective variables since Sullivan discloses that the width and height of the skin contact surface surrounding the cannula can be configured to provide greater control of depth of penetration by the cannula (paragraph [0045]).  Sullivan further discloses a range of radial width and surface area of the inner annular ring and outer annular ring that is similar to the claimed range of radial width and surface area (paragraphs [0046], [0087] and [0088]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said inner annular ring has a radial width of 0.8 to 1.2 mm and surface area of 3 to 5 mm2, and said outer annular ring has a radial width of 1.2 – 1.7 mm and a surface area of 14 – 16 mm2, for the purpose of providing greater control of depth of penetration by the cannula, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         

/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783